Citation Nr: 0424030	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-20 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a rating decision in June 2002 in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to a disability rating greater 40 percent 
for service-connected traumatic arthritis of the lumbosacral 
spine and entitlement to TDIU.  The veteran filed a timely 
notice of disagreement to the denial of his claims. 

In December 2002, the RO furnished the veteran a statement of 
the case (SOC).  In addition to the issue of entitlement to 
an increased rating for traumatic arthritis of the 
lumbosacral spine the SOC included the provisions 38 C.F.R. 
§ 3.341, regarding total ratings for compensation purposes 
based on unemployability.  There RO referred to medical 
evidence showing that the veteran's unemployability was not 
solely due to service-connected disability.  The veteran 
filed a timely substantive appeal.  


FINDINGS OF FACT

1.  Service-connected traumatic arthritis of the lumbosacral 
spine is manifested by symptomatology equating to no more 
than severe limitation of motion of the lumbar spine, severe 
lumbosacral strain, severe intervertebral disc syndrome and 
favorable ankylosis of the lumbar spine; the competent 
medical evidence fails to demonstrate evidence of related 
unfavorable ankylosis of the lumbar spine, pronounced 
intervertebral disc syndrome or significant neurologic 
impairment including incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

2.  The veteran's service connected traumatic arthritis of 
the lumbosacral spine evaluated as 40 percent disabling 
represents the veteran's sole service-connected disability.

3.  The veteran's service-connected traumatic arthritis of 
the lumbosacral spine is not of sufficient severity as to 
preclude his engaging in all types of substantially gainful 
employment.

4.  Competent medical opinion shows that the veteran is 
precluded from engaging in substantially gainful employment 
primarily due to overwhelming impairment related to 
nonservice connected disabilities, variously diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for service-connected traumatic arthritis of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40 
4.45  and Part 4, Diagnostic Codes 5289, 5010-5292, 5295; 
Diagnostic Code 5293 (2002)(2003) and Diagnostic Codes 5242 
and 5243; General Rating Formula for Disease and Injuries of 
the Spine and Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Diagnostic Codes 5235 to 
5243, effective September 26, 2003. 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Historically, the record shows that in an original May 1957 
rating decision the RO granted service-connection for 
traumatic arthritis of the lumbosacral spine, evaluated as 10 
percent disabling based on injury in service.  

In April 1959, the RO confirmed an continued the 10 percent 
rating for traumatic arthritis of the lumboscaral spine.  
Entitlement to nonservice-connected pension benefits was 
granted based upon evidence of nonservice connected paranoid 
schizophrenia rated at 100 percent disabling. 

In October 1997, the veteran filed a reopened claim of 
entitlement to an increased rating for traumatic arthritis of 
the lumbosacral spine.  

A February 1996 private hospital report noted the veteran 
complained of chest pain, pressure type, 5/10, nausea and 
dyspnea on exertion.  It was noted that he had had a 
myocardial infarction four years earlier.  A chest x-ray 
showed congestive heart failure.  

A July 1996 private physical therapy record noted a history 
of diabetes mellitus, coronary artery disease, congestive 
heart failure, low back pain and degenerative joint disease 
of the hips.  It was noted that the veteran needed assistance 
walking.

An August 1997 private urgent care record showed the veteran 
was seen for low back pain with numbness to the legs 
following a fall on some pavement a few days earlier.  
Diagnosis was low back strain.

An April 1998 VA orthopedic examination report showed the 
veteran reported a long history of chronic low back pain 
stemming from an injury in service without any fractures.  It 
was noted that he was treated with bedrest and his symptoms 
resolved.  He noted the onset of a slow progressive back pain 
which became severe over the recent weeks and constant.  It 
was noted that he had difficulty with ambulation and had to 
use a walker full-time.  

On examination, the veteran was described as a morbidly obese 
individual who appeared in obvious distress with ambulation.  
He used a walker and had a wide-based antalgic gait.  The 
spine was without evidence of "step-off's" and there was no 
leg length discrepancy.  The veteran demonstrated minimum 
flexion, extension and lateral movement at the lumbosacral 
region.  

Muscle strength testing revealed 5/5 quadriceps, 4/5 extensor 
hallucis longus, 4/5 gastrocnemius and 5/5 hamstrings.  There 
was a stocking glove decreased sensation over the bilateral 
lower extremities.  There was edema in the lower extremities.  
He had 1plus bilateral knee jerks and absent ankle jerks.  
There was no clonus.  Negative straight leg raise was noted.  
It was noted that private x-rays of the low back revealed 
evidence of degenerative disc disease without evidence of 
acute fracture.

The examiner's assessment noted degenerative arthritis of the 
lumbosacral spine.  The veteran's neurologic deficits were 
attributed to diabetes mellitus.  The examiner noted that 
some of the veteran's pain was coming from his hips as well 
as arthritis of the knee.  

In an unappealed May 1998 rating decision, the RO granted an 
increased 40 percent rating for service-connected traumatic 
arthritis of the lumbosacral spine under Diagnostic Code 
5010-5292.  

A VA hospital summary dated in early 1998 showed the veteran 
with a history of poorly controlled diabetes mellitus and 
hypertension.  He was status post cardiac angiography in 1994 
which showed 60 percent to 70 percent stenosis of the right 
coronary artery (RCA).  He was recently seen for 
hypertension.  He complained of shortness of breath, dyspnea 
on exertion at less than 20 feet and three pillow orthopnea 
as well as paroxysmal nocturnal dyspnea.  While hospitalized 
he was treated for atrial fibrillation and congestive heart 
failure.  Treatment for diabetes mellitus and 
gastroesophageal reflux disease (GERD)was noted.

In early 2002, the veteran filed his current reopened claim 
of entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine and entitlement to a TDIU.

A February 2002 VA general medical examination report shows 
the veteran essentially noted injuring his back while he was 
in the service between 1949 and 1950.  He noted that although 
he experienced pain, he reenlisted in the military and served 
in the Reserves from 1950 to 1953.  He noted that following 
separation from the service, he worked in a paper house 
cutting carton edges for five years without back problems.  
He essentially reported that in 1958, he stopped working due 
to back problems.

The veteran noted he had been in a wheelchair for 
approximately one year due to losing his ability to walk.  He 
reported that his body was in severe pain all of the time.  
He noted that he never consulted an orthopedic specialist 
regarding any back problems.  

The VA examiner noted that the veteran's treatment records 
were silent for any injection therapy performed on the 
veteran's back.  The veteran noted taking a lot of pain 
medication and wearing a back brace.  He claimed that his 
service-connected arthritis of the low back entitled him to a 
100 percent rating.  

The examiner noted reviewing the veteran's medical/treatment 
records.  Reportedly, they showed that the veteran was taking 
a whole host of medications; however, with regard to pain 
medications, the veteran was shown on prescription pain 
medication for multiple complaints of his shoulders and other 
areas, but no complaints regarding his back were noted in the 
last few years.

The veteran's reported medical history also revealed evidence 
of obstructive sleep apnea, morbid obesity, ischemic heart 
disease with pacemaker, congestive heart failure, diabetes, 
type 2, depression and hypertension.  

On objective examination, the veteran entered the examining 
room in a wheelchair.  He was described as morbidly obese.  
When standing, the veteran flexed forward to 30 degrees.  He 
had to support himself in order to lean over and touch his 
toes.  When leaning forward, he was able to go forward to 80 
degrees.  He was not asked to go through other range of 
motion testing as his balance was not considered good.  

The examiner's impression essentially noted that the 
veteran's complaints of general body pain including the 
shoulder, legs, and feet were consistent with his age and 
morbid obesity.

In a February 2002 statement, the veteran's treating VA 
physician since June 2001 noted the veteran had the following 
medical problems which prevented him from working (paper mill 
employee); bronchitis; anemia; edema; shoulder joint pain; 
azotemia; paroxysmal ventricular tachycardia; sleep apnea; 
long term (current) use of anticoagulant; urinary tract 
infection; essential hypertension; GERD; atrial fibrillation; 
congestive heart failure; diabetic nephropathies; depression; 
cardiac catheterization; pyuria; bladder outlet obstruction; 
diabetes mellitus, type 2; coronary artery disease; morbid 
obesity and microscopic hematuria.  

The VA treating physician noted that because of the above 
problems the veteran was unable to work in any capacity and 
was chronically wheelchair bound.  The examiner noted that 
the veteran's physical limitations included an inability to 
lift objects greater than 10 pounds, no pushing, pulling, 
overreaching, stooping, excessive bending and climbing.  
Sitting was allowed for 15 to 20 minutes at a time.  Standing 
was allowed for only 5 minutes at a time.  Walking was as 
tolerated but not more than 10 yards maximum at a time.  The 
examiner noted that the limitations were likely permanent.

In an April 2002 follow-up statement, the veteran's treating 
VA physician essentially added chronic arthritis manifested 
by swelling of all extremities and severe pain to the 
veteran's list of medical problems.  The reported congestive 
heart failure was already noted in the earlier list of 
medical problems cited above.

An August 2003 VA orthopedic examination report shows that 
the examiner reviewed the veteran's claims file.  It was 
noted that the veteran reported using a soft back brace.  He 
stated that he was wheelchair bound and unable to walk except 
for a few steps to go to the bathroom and holding on to 
things due to back pain.  It was noted that he was on pain 
medication which he took three times daily.  The pain 
occasionally radiated down the right lower extremity greater 
than on the left side.  He essentially reported having severe 
incapacitating back symptoms all the time.  

On objective examination the veteran was described as 
morbidly obese.  He was unable to walk without a great deal 
of assistance, but he was able to stand.  On standing, the 
examination revealed tenderness in the right and left lower 
para-thoracic and paralumbar musculature without muscle 
spasm.  He complained of pain on midline percussion of the 
lower thoracic and lumbar area.  Deep tendon reflexes were 
1/4, bilaterally.  Seated straight leg raising was negative, 
bilaterally.  Pelvis was level.  Manual muscle strength 
testing of the right quadriceps was 5/5, and gastrocnemius 
4/5.  On the left, gastrocnemius and quadriceps reveled 5/5 
muscle strength.  Range of motion testing of the low back 
revealed forward flexion to 30 degrees, extension of 0 
degrees, and right and left side bending to 10 degrees, each.  

The examiner noted the presence of thoracic-lumbosacral 
degenerative disc disease/degenerative joint disease.  The 
examiner estimated that the functional impairment was severe 
with loss in degrees range of motion of flexion 60 degrees, 
extension 30 degrees and right and left side bending 20 
degrees, each.  

Voluminous VA medical records dating from approximately 
August 1994 and August 2003 primarily refer to treatment for 
multiple nonservice connected disabilities and are silent for 
any significant findings related to service-connected 
traumatic arthritis of the lumbosacral spine.  


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July 2003, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issues on appeal.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Following an August 2003 VA orthopedic examination 
report, no additional evidence was submitted and the case was 
forwarded to the Board for appellate review.

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to claims of 
entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine and entitlement to a TDIU.

As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claims.  The RO also provided the veteran with the 
reasons his claims could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  While 
the notice provided to the appellant was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and certification of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Also, the Board notes that in a February 2002 statement of 
record the veteran noted he had submitted all pertinent 
evidence available to him in support of his claims and that 
he had no other information he wanted to submit in this case.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.


Increased Rating for Traumatic Arthritis of the Lumbosacral 
Spine

Criteria

Disability evaluations are based as far as practicable upon 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

The provisions of 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  

The Board recognizes that a disability rating may be based on 
"functional loss...due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion."  38 C.F.R. § 4.40.  
Furthermore, 38 C.F.R. 
§ 4.45 provides that in rating disabilities of joints, 
inquiry will be directed to weakened movement and pain on 
movement, in addition to limitation of motion. Painful motion 
is an important factor of disability.  38 C.F.R. § 4.59.

For unfavorable ankylosis of the spine, a maximum 50 percent 
evaluation is provided under Diagnostic Code 5289.  For 
favorable ankylosis a 40 percent rating is warranted.  Id.

Maximum schedular ratings of 40 percent provide for severe 
limitation of motion of the lumbar spine and for severe 
lumbosacral strain under Diagnostic Codes 5292 and 5295, 
respectively.  

In particular, the Board notes that severe lumbosacral strain 
warranting a maximum 40 percent rating under Diagnostic Code 
5295 contemplates listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. Diagnostic 
Code 5003-5010.

38 C.F.R. Part 4, Diagnostic Code 5293, for intervertebral 
disc syndrome, provides a maximum 60 percent schedular 
evaluation for pronounced impairment manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurologic findings appropriate to site 
of diseased disc, with little intermittent relief.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  Id.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this Diagnostic Code. VAOPGCPREC 36-97.  

Under Diagnostic Code 8520, where there is complete paralysis 
of the sciatic nerve where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or "very rarely" lost, a maximum 80 
percent evaluation is warranted.  For severe incomplete 
paralysis with marked muscular atrophy, a 60 percent 
evaluation is warranted.  For moderately severe incomplete 
paralysis, a 40 percent evaluation is warranted.

Moreover, for the next higher schedular rating than 60 
percent, the rating schedule also provides a 100 percent 
evaluation under 38 C.F.R. Part 4, Diagnostic Code 5286 for a 
complete bony fixation (ankylosis) with unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome. 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).

The Board must evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  However, VA's Office of General 
Counsel has held that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. 
The Board notes that the amended criteria noted below cannot 
be applied earlier than their respective effective dates.  38 
U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McKay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997); VAOPGCPREC 3-00.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome effective September 23, 
2002, provide that preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Assignment of a 40 percent rating for intervertebral disc 
syndrome is warranted when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Assignment of a 60 
percent rating for intervertebral disc syndrome is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The revised schedule does not provide for an evaluation 
higher than 60 percent.

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (2).  If intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (3).

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine effective 
September 26, 2003.  Diagnostic Code 5242 pertains to 
degenerative arthritis of the spine.  Diagnostic Code 5243 is 
evaluated under the Formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003), effective September 26, 
2003.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note (1) provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment may be rated separately under an 
appropriate Diagnostic Code.  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  There is no medical evidence of specific nerve 
root pain in this case, so a separate rating for neurological 
symptomatology could not be assigned.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).


Analysis 

The Board notes that service-connection is in effect for 
traumatic arthritis of the lumbosacral spine.  The competent 
medical evidence suggests the presence of a coexisting 
degenerative disc disease process of the lumbosacral spine 
for which service connection has not been established.  The 
provisions of 38 C.F.R. § 4.14 preclude consideration of 
nonservice connected manifestations when considering 
entitlement to increased ratings for service-connected 
disability.  

Importantly, the Board notes that remanding this case in 
order to distinguish the manifestations and symptoms 
associated with service-connected traumatic arthritis of the 
lumbosacral spine and degenerative disc disease of the 
lumbosacral spine, for which service connection is not in 
effect, would serve no useful purpose since the competent 
medical evidence fails to demonstrate overall lumbosacral 
spine impairment warranting a higher rating under the old or 
new rating criteria for intervertebral disc syndrome or other 
disabilities of the spine as cited above.  

The Board notes both traumatic arthritis and degenerative 
disc disease of the lumbosacral spine contemplate overlapping 
manifestations of pain and limitation of motion.  
Accordingly, even if service connection were in effect for 
degenerative disc disease of the lumbosacral spine, without 
conceding such matter, only one disability rating would be 
warranted for the veteran's overall lumbosacral spine 
disability under 38 C.F.R. § 4.14 and Estaban v. Brown, 6 
Vet. App. 259, 261-62 (1994). 

The Board notes that prior to the pertinent changes in VA law 
that pertain to ratings of intervertebral disc syndrome and 
other disabilities of the spine, the record shows that a 
maximum 40 percent rating was assigned for traumatic 
arthritis of the lumbosacral spine under Diagnostic Code 
5292, based on severe limitation of motion.  The 40 percent 
rating under Diagnostic Code 5292 equates to favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289), severe 
lumbosacral strain (Diagnostic Code 5295) and severe 
intervertebral disc syndrome (Diagnostic Code 5293).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 were considered.  

In this case, the Board acknowledges that the veteran's 
overall lumbosacral spine condition is disabling to him.  He 
does have limitation of motion, and there is no doubt the 
veteran experiences pain on motion of the lumbar spine.  It 
is reasonable to expect that his pain with motion of the 
lumbar spine increases significantly during flare-ups.  It is 
also reasonable that he would have difficulty with activities 
such as standing, lifting, walking, etc.  However, the 
current 40 percent disability rating appropriately 
compensates the veteran for his limitation of motion, other 
symptoms, and any functional loss.  Although limitation of 
motion of the lumbar spine is present, it is not sufficient 
to warrant a higher rating.  The record fails to show 
evidence of unfavorable ankylosis of the lumbar spine.  

Also, the competent medical evidence fails to demonstrates 
pertinent evidence of an associated intervertebral disc 
syndrome productive of pronounced impairment and manifested 
by persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurologic findings appropriate to 
site of diseased disc, with little intermittent relief.  
Importantly, the Board notes that over the recent years, 
there is no indication in the voluminous medical record 
demonstrating any significant treatment for service-connected 
traumatic arthritis or associated neurologic deficit.  The 
Board notes that a VA medical examiner has related the 
veteran's neurologic deficits to diabetes mellitus for which 
service connection is not in effect.  

Also, with respect to the additional functional loss and/or 
limitation of motion the veteran experiences with flare-ups, 
it must again be noted that there is no muscle atrophy, which 
would be indicative of a severe level of functional loss 
resulting is disuse of the back muscles.  The Board has also 
considered the provisions of 
38 C.F.R. §§ 4.40, 4.45 but finds no basis upon which to 
grant an allowance of the veteran's claim.  

Importantly, the Board notes that the revised General Rating 
Formula for Diseases and Injuries of the Spine is not more 
favorable to the veteran's claim for an increased rating.  
The present record is silent for competent medical evidence 
showing that he would qualify for more than a 40 percent 
rating under these criteria based on forward flexion of the 
thoracolumbar spine to 30 degrees or less.  The record 
continues to lack evidence of unfavorable ankylosis of the 
thoracolumbar warranting a higher rating.  

Also, the Board notes that the September 2002 revision to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243 effective September 2003) is not more favorable to the 
veteran's claim as there is insufficient evidence of 
incapacitating episodes, as defined by regulation, to warrant 
assignment of a 60 higher rating.  Specifically, the 
competent medical evidence fails to show an intervertebral 
disc syndrome process productive of significant neurologic 
impairment manifested by incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

While the veteran claims that his service-connected traumatic 
arthritis of the lumbosacral spine is incapacitating the 
Board notes the voluminous medical record is without evidence 
of acute signs and symptoms of an associated intervertebral 
disc syndrome requiring bed rest prescribed by a physician 
and treatment by a physician over the recent years.  
Moreover, the competent medical evidence fails to show any 
separately ratable disability including neurologic symptoms 
associated with the veteran's service-connected traumatic 
arthritis of the lumbosacral spine.  The service-connected 
low back disability is primarily manifested by limitation of 
motion as contemplated within the currently assigned 40 
percent evaluation.

The competent medical evidence fails to demonstrate pertinent 
manifestations of overall lumbosacral spine disability 
meeting or more nearly approximating the criteria for a 
higher rating under the old or new criteria for rating the 
veteran's service-connected back disability.  As indicated 
above, there are no neurological findings such as would 
warrant a 60 percent disability rating or any symptoms 
indicative of a pronounced lumbar spine disability.  There 
are no findings under the amended rating criteria sufficient 
to warrant an increased rating such as incapacitating 
episodes of disc disease.  Moreover, there are also no 
objective findings of severe limitation of motion equating to 
unfavorable ankylosis of the lumbar spine under the old or 
amended rating criteria.  


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the case to the Under Secretary or the 
Director of the VA Compensation service for consideration of 
extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluation for traumatic arthritis of the 
lumbosacral spine.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).





TDIU
Criteria 

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Id.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in a claim for a total rating for compensation purposes based 
upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.

The veteran's work history and educational background are 
also given consideration.  The authorizing statutory 
provisions permit a combination of objective and subjective 
criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment. Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358

As noted above, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1); however, the regular schedular criteria 
are shown to provide adequate compensation in this case.

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities.  As noted in Kellar 
v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
total rating under 
§ 4.16(b) are based on different factors, the evidence must 
show that the veteran is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities.


Analysis

In order to grant a total rating by reason of individual 
unemployability, it must be shown that service-connected 
disorders alone render the veteran unable to work.  Traumatic 
arthritis of the lumbosacral spine represents the veteran's 
sole service-connected disability.  

In a review of the records in this case, it is pertinent to 
observe the impact that the veteran's numerous nonservice 
connected disabilities have upon his employability status.  
On such matter we stress that the bulk of the voluminous 
private and VA clinical records essentially refers to 
treatment from approximately the mid 1990's to the present 
for significant disorders for which service connection has 
been denied or not otherwise in effect including bronchitis; 
anemia; edema; shoulder joint pain and knee arthritis; 
azotemia; paroxysmal ventricular tachycardia; sleep apnea; 
long term (current) use of anticoagulant; urinary tract 
infection; essential hypertension; GERD; atrial fibrillation; 
congestive heart failure; diabetic nephropathies; depression; 
cardiac catheterization; pyuria; bladder outlet obstruction; 
diabetes mellitus, type 2; coronary artery disease; morbid 
obesity and microscopic hematuria.  

Such nonservice connected disabilities have been 
realistically shown to be primarily responsible for the 
veteran's progressing poor health and productive of his major 
physical restrictions with respect to his employability 
status.  A statement from the veteran's VA treating physician 
suggests that the veteran's multiple nonservice connected 
disabilities are sufficient to preclude him from engaging in 
substantial gainful employment.  The record is without 
competent medical evidence showing that the veteran is 
precluded from gainful employment solely due to service-
connected traumatic arthritis of the lumbosacral spine.

The Board points out that degree of disability due to 
nonservice connected disorders cannot be taken into 
consideration when considering entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disorders.  

Against this background, The Board finds no persuasive 
evidence that the veteran's service-connected traumatic 
arthritis of the lumbosacral spine alone would preclude the 
veteran from engaging in all types of substantially gainful 
employment, consistent with his education and employment 
background. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).






ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine is denied.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



